PER CURIAM: *
Fernando Rosas-Diaz (Rosas) appeals his guilty-plea conviction and sentence for illegal reentry following deportation. Rosas contends that his sentence is invalid in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the sentencing judge applied the sentencing guidelines as if they were mandatory. Because Rosas did not raise this issue in the district court, we review it only for plain error. United States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir.2005); see also United States v. Malveaux, 411 F.3d 558 (5th Cir.2005). To prevail under a plain error analysis, Rosas must show, among other things, that the error prejudiced him by adversely affecting his substantial rights. Valenzuela-Quevedo, 407 F.3d at 733.
Rosas fails to identify anything in the record to suggest that his sentence would have been any less had the court applied the sentencing guidelines as advisory rather than mandatory. See id. at 733-34. He thus fails to establish prejudice to his substantial rights. See id.
Rosas argues pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), that Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), should be overruled. He concedes that his constitutional argument is foreclosed by Almendarez-Torres, and he raises it solely to preserve it for Supreme Court review.
*752Apprendi did not overrule Almendarez-Torres. See Apprendi, 530 U.S. at 489-90, 120 S.Ct. 2348; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000). The Supreme Court’s recent decisions in Shepard v. United States, — U.S. -, - & n. 5, 125 S.Ct. 1254, 1262-63 & n. 5, 161 L.Ed.2d 205 (2005), Booker, and Blakely v. Washington, — U.S. -, -, 124 S.Ct. 2531, 2537, 159 L.Ed.2d 403 (2004), also did not overrule AlmendarezTorres. We must follow Almendarez-Torres “unless and until the Supreme Court itself determines to overrule it.” Dabeit, 231 F.3d at 984 (internal quotation marks and citation omitted).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.